Order filed October 8, 2020.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00283-CV
                                    ____________

                           FRANK JOHNSON, Appellant

                                         V.

                           DORENA MARINO, Appellee


                       On Appeal from the 280th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2020-03905

                                     ORDER

      Appellant’s brief was due July 8, 2020. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before November 9, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.